Citation Nr: 0705063	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a waiver for pension overpayment in the amount 
of $2,760.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1951 to April 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) in Reno, Nevada.


FINDINGS OF FACT

1.  The veteran received overpayment of pension benefits in 
the amount of $2,760.00.

2.  Notice of the indebtedness was sent to the appellant at 
her address of record on October 10, 2002.

3.  The appellant filed a request for waiver of the 
overpayment in June 2003, in excess of 180 days after notice 
of the indebtedness was sent to her.


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of pension benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that in Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA), with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases is found in Chapter 53, Title 38, 
United States Code, and that the provisions of the VCAA are 
relevant to a different chapter (i.e. Chapter 51).  In 
addition, the disposition of this case is based on the 
operation of law, and the Court has held that the VCAA has no 
effect on an appeal where the law is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).

Therefore, the VCAA and its implementing regulations are not 
for application in this case.


II.  Applicable Law and Analysis

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2006).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either Department of Veterans Affairs (VA) or postal 
authorities, or due to other circumstances beyond the 
debtor's control, that there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay 
in the receipt of the notice of indebtedness is 
substantiated, the 180-day period is computed from the date 
of the requester's actual receipt of the notice of 
indebtedness.  Id.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted 
that where the law and not the evidence is dispositive, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.

Moreover, in connection with the mailing of correspondence 
and the presumption of regularity in the administrative 
process, the Court has held that VA may rely on the "last 
known address" shown of record, see Thompson v. Brown 
(Charles), 8 Vet. App. 169, 175 (1995), and that the burden 
is on the appellant to keep VA apprised of his or her 
whereabouts, see Hyson v. Brown, 5 Vet. App. 262 (1993).

In a letter of September 2002, the RO informed the veteran 
that her pension benefits would be stopped based on her 
Social Security income.  

The record on appeal reflects that VA's Debt Management 
Center (DMC) sent a letter to the appellant on October 10, 
2002 informing her of the overpayment in question and her 
rights with respect to requesting a waiver of the resulting 
overpayment.  A copy of the actual notice letter sent by the 
DMC on October 10, 2002 is in the record, and the appellant 
does not dispute that she received this letter or contend 
that a mistake was made by either VA or postal authorities in 
the mailing of this notice letter to her address of record at 
the time the letter was sent.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994) [there is a presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary].

Thereafter, the claims file reflects that the appellant filed 
a request for waiver of the pension overpayment in June 2003.  
In June 2003, the RO denied her claim on the basis that the 
request was not timely filed pursuant to 38 C.F.R. § 
1.963(b)(2).  This appeal then followed.

The appellant does not dispute these facts, but instead, 
argues by way of statements and testimony that she had 
contacted her senator through her son for the purpose of 
obtaining his assistance in obtaining a waiver of the 
overpayment, and that she had believed that appropriate 
action had been taken by the senator's office to preserve her 
rights.  Written documentation of this request for assistance 
has been requested by the RO but there is no indication that 
such evidence has ever been provided by the veteran or her 
son and there is no indication of correspondence from any 
senator's office within the specified time frame that could 
be construed as a request for a waiver of recovery of an 
overpayment.  

The veteran's son has also maintained that the failure to 
timely file a request for overpayment should be excused as a 
result of the veteran's worsening cognitive skills due to 
dementia and Alzheimer's.

However, it is clear that the appellant's June 2003 waiver 
request was made in excess of 180 days after notice of the 
overpayment was sent to her address of record by the DMC on 
October 10, 2002, and that under the law, this constitutes an 
untimely filing of her waiver application.  See 38 U.S.C.A. § 
5302(a) (West 2002).

The appellant does not dispute that she received this letter.  
Nor does she contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to 
his address of record at the time the letter was sent.  See 
Mindenhall, supra; see also Baxter v. Principi, 17 Vet. App. 
407 (2004) [the Board need not examine whether presumption of 
regularity has been rebutted unless and until an appellant, 
at a minimum, alleges that he or she did not receive the 
document in question].

In this case, there is nothing to suggest that the DMC's debt 
notice letter of October 2002 was not sent in the regular and 
ordinary manner that correspondence is delivered into the 
custody of the United States Postal Service and mailed to the 
addressee.  Furthermore, there is no evidence that any other 
correspondence that could be construed as a request for 
waiver was received by VA until the appellant's request for 
waiver was received in June 2003, and she does not contend 
otherwise.

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment of pension benefits was not timely 
filed, her claim is denied.  Sabonis, supra.

The Board would further note that with respect to the 
argument that the veteran's dementia justifies the waiver of 
the untimeliness of the request for waiver of overpayment, 
the Board recognizes that the Federal Circuit has held that 
filing deadlines can be equitably tolled where a veteran is 
able to show that the failure to file was the direct result 
of a mental illness that rendered him or her incapable of 
rational thought or deliberate decision making, or incapable 
of handling his or her own affairs or unable to function in 
society.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 
2004).

However, in Claiborne v. Nicholson 19 Vet. App. 181, 184 
(2005), it was held that the burden of proof is on the 
veteran to show that the failure to file an appeal was the 
direct result of a mental illness.  Thus the veteran holds 
the burden of submitting competent medical evidence showing 
that she was mentally incapable of filing an appeal with 
regard to those prior decisions.  Id. at 184.

Here, while the evidence reflects that the veteran has a 
mental disorder which impaired her concentration and memory 
to the point of being found in need of regular aid and 
attendance effective from May 2004, and not competent for VA 
benefits purposes effective from August 2004, the evidence 
reflects that her condition was not as severe at the time she 
was required to file her request for waiver of her 
overpayment in October 2002, and does not otherwise indicate 
that her failure to file a timely request was the direct 
result of her disorder.  


ORDER

The appellant's request for waiver of overpayment of pension 
benefits was not timely filed and therefore, the appeal is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


